Citation Nr: 1429176	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for headaches, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1972 with additional service in the New Jersey Army National Guard and the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction subsequently transferred to the Pittsburgh RO.  

A hearing was held on January 7, 2013, in Washington, D.C., before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.

Subsequent to the issuance of the January 2011 Statement of the Case, additional evidence was associated with the Veteran's claims folder.  The Veteran submitted a waiver of local consideration, which is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  

The record shows that the Veteran filed a claim to reopen a claim for entitlement to service connection for a mental condition.  The RO recharacterized the claim as entitlement to service connection for schizophrenia, paranoid type.  However, the medical evidence of record indicates that the Veteran has a different psychiatric disorder (i.e. PTSD).  Although not specifically claimed by the Veteran, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include PTSD.

The issues of entitlement to service connection for a heart condition, headaches, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1995 rating decision, the Newark RO denied service connection for headaches and an acquired psychiatric disorder; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received. 

2.  Evidence associated with the claims file since the November 1995 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for entitlement to service connection for headaches and an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision, in which the Newark RO denied the Veteran's claims for entitlement to service connection for headaches and an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for headaches received since the RO's November 1995 denial is new and material, the criteria for reopening the claim is met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  As evidence pertinent to the claim for service connection for an acquired psychiatric disorder received since the RO's November 1995 denial is new and material, the criteria for reopening the claim is met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claims to reopen claims of entitlement to service connection for headaches and an acquired psychiatric disorder, the Board concludes that these duties do not preclude the Board from adjudicating the claim to reopen, because the Board is taking favorable action by reopening the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist with regard to the claim to reopen, such error was harmless and need not be further considered because the decision to reopen poses no risk of prejudice to the Veteran.

II.  New and Material Evidence

In a November 1995 rating decision, the Newark RO denied service connection for headaches and an acquired psychiatric disorder.  During the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.  The RO's November 1995 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
The evidence of record for the November 1995 rating decision consisted of incomplete service treatment and personnel records and a March 1995 VA examination report.  The basis for the RO's November 1995 denial on the merits regarding the issue of entitlement to service connection for headaches was that there was no evidence of headaches in service.  With regard to the issue of entitlement to service connection for an acquired psychiatric disorder, the RO found that there was no evidence of psychosis within one year of the Veteran's discharge from service.  Taking both conclusions a step further, the RO also did not find a nexus between service and the Veteran's current disabilities. 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the Newark RO's November 1995 rating decision.

At the Board hearing in January 2013, the Veteran testified that a private doctor had told him that his headaches were related to stress from being in service.  This evidence goes to connecting the Veteran's current headaches with his military service.  Therefore, this evidence is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically a nexus between the Veteran's military service and his current headaches.  Therefore it is new and material, and reopening the claim for service connection for headaches is warranted.

The Veteran was provided with a VA examination regarding PTSD in August 2013.  The examiner provided the Veteran with a diagnosis of chronic PTSD, and opined that the Veteran's claimed stressors relate to a fear of hostile military and terrorist activity and are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  This evidence is not cumulative or redundant of evidence previously of record and relates to multiple unestablished facts necessary to substantiate the claim.  Therefore it is new and material, and reopening the claim for service connection for an acquired psychiatric disorder is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for headaches is reopened.

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened.

REMAND

Reasons for remand: To attempt to locate the Veteran's complete service personnel and service treatment records, procure relevant VA treatment records, and to provide the Veteran with VA examinations.

I.  Service Treatment Records

As an initial matter, the Board notes that the record contains only incomplete service personnel records and what looks to be a single service treatment record for the Veteran.  The Veteran served on active duty from July 1969 to April 1972.  Further, a statement of retirement points demonstrates that the Veteran subsequently served in the United States Army National Guard from April 1975 to September 1985 and in the United States Army Reserve from September 1985 to September 1994.   Given the Veteran's statements regarding experiencing headaches since service, treatment records from the Veteran's reserve service are highly relevant.  Additionally, since the Veteran stated at the Board hearing that he had heart trouble prior to entering active service, review of the Veteran's entrance examination is needed.  On remand, the AOJ should contact all appropriate sources to attempt to obtain the Veteran's service treatment records.

II.  PTSD Stressor Development

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  During the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:



(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

As noted above, the Veteran was provided with a VA examination after which the VA examiner provided the Veteran with a diagnosis of PTSD and opined that the Veteran's claimed stressors relate to a fear of hostile military and terrorist activity and are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  However, as the majority of the Veteran's service personnel records are absent from the claims file, the only record relevant to the question of whether the stressor is consistent with the places, types, and circumstances of the Veteran's service is the Veteran's DD form 214, which confirms that he was stationed in the Republic of Vietnam (RVN) from August 1970 to March 1972.  The Veteran's service personnel and service treatment records may shed more light on his service during this period.  As such, the Veteran's complete service personnel records from his period of active service should also be sought on remand.  If records returned from this search do not suffice to demonstrate that the stressor described is consistent with his service, the AOJ should request stressor verification regarding whether the Veteran's unit was present at Bien Hoa Air Force Base at any time from August 1970 to March 1972, and whether there were mortar attacks on the base while the unit was present.

III.  VA Treatment Records

The Veteran has consistently asserted that during active duty, immediately prior to discharge, he was medevac'd from the RVN and involuntarily hospitalized at the East Orange VA Medical Center (VAMC) for a number of weeks.  He states that he was discharged in April 1972.  Prior to the November 1995 adjudication, the RO requested records from 1972 to 1995 from the East Orange facility.  This was met with a response that the Veteran "has never been admitted."  It is unclear from this response, however, whether archived and retired records were considered.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At the January 2013 Board hearing, the Veteran testified that when he first got out of the military, he was prescribed medication for headaches.  Therefore treatment records from East Orange VAMC are relevant to his claim, are constructively of record, and must be sought on remand.  

IV.  VA Examinations

The Veteran was provided with a cursory VA examination with regard to his headaches in March 1995.  The examiner provided a diagnosis of recurrent bitemporal headaches of unknown origin.  It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the March 1995 examiner did not provide an opinion with regard to the likelihood that the Veteran's headaches arose during or were related to his military service, it is inadequate for adjudicatory purposes.  On remand, a new examination should be provided.

The Board notes that the Veteran has not yet been provided with a VA examination with regard to his claim for entitlement to service connection for a heart condition.  A review of the Veteran's East Orange VAMC treatment records demonstrate that the Veteran has been assessed with coronary artery disease, however, no diagnostic tests are readily apparent demonstrating the basis for this medical finding.  As the Veteran served in-country in RVN from August 1970 to March 1972, he was presumptively exposed to an herbicide agent during this service, and any ischemic heart disease (including coronary artery disease) that arose during or following service is presumptively service connected.  Therefore, clarification of the diagnosis of CAD is highly germane to the Veteran's claim, and a VA examination must be ordered  to provide sufficient evidence for adjudication of this claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the New Jersey Office of the Adjutant General, the Veteran's New Jersey Army National Guard unit, the Veteran's United States Army Reserve unit in New Jersey, and any other appropriate records repository to obtain the Veteran's service treatment and service personnel records from his service with the United States Army, the United States Army Reserve, and the Army National Guard.  According to the Veteran's claim form, he served with the Reserve from August 1986 to June 1996 in Company B, 2DN 312 Regiment, 78th Training Group and with the New Jersey National Guard from July 1973 to February 1986 with the 50th Personnel Service.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file.

2.  Request the Veterans VA treatment records, for hospitalization ending April 1972, from the East Orange VAMC and any appropriate federal storage facility.  Take all appropriate action to have the records recalled if they have been archived or retired.  All responses, positive and negative, should be recorded and associated with the claims file.  All necessary follow-up efforts must be made to obtain the records, until it is clear from the responses received that further requests would be futile.

3.  If the aforementioned development does not reveal evidence sufficient to demonstrate that the Veteran's claimed stressor (proximity to mortar attacks at the Bien Hoa Air Force Base) is consistent with the places, types, and circumstances of his service, contact the National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), and any other appropriate records depository, in an effort to obtain unit records or other documentation to determine whether the Veteran's unit was stationed at Bien Hoa Air Force Base between August 1970 and March 1972, and if so, whether there were any mortar attacks upon the base while the unit 
was present.  All requests and responses, positive and negative, must be documented in the claims file.

4.  After completing the development above, schedule the Veteran for an examination with a suitably qualified VA medical professional to determine the nature and etiology of his headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches arose during service or are otherwise causally or etiologically related to any incident of service.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the development required by parts 1 and 2, schedule the Veteran for an examination with a suitably qualified VA medical professional to determine the nature and etiology of any heart condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following:

a.  Provide a diagnosis for each of the Veteran's heart conditions present at any time from May 2009 to the present.  The examiner should specifically provide or rule out a diagnosis of coronary artery disease (CAD).

b.  If the examiner identifies a heart condition other than CAD, he or she must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the heart condition arose during service or is otherwise causally or etiologically related to any incident of service.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing the aforementioned directives, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for a heart condition, headaches, and an acquired psychiatric disorder in light of all additional evidence received.  In adjudicating the claim for entitlement to service connection for an acquired psychiatric disability, the RO must specifically determine whether the Veteran's claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


